Office Action

Applicants’ provisional election of Group I with traverse received 07/05/2022 is acknowledged.  However, the requirement for restriction between Groups I, II, & III is repeated and FINAL. Therefore FIGS. 3.1-3.10, 5.1-5.10 are withdrawn from consideration.  

Applicants' argument in traversal of the restriction requirement is that the figures 3.1-3.10 is a single inventive concept with the same fundamental principle, and is not independent, or are not patentable distinct. Specifically, Applicant states that it is just a lower/bottom portion and an obvious variant.  

In response to this Examiner would like to note that in Design Applications the overall shape and appearance of the claimed portion (only the solid line disclosure is the claim) is all that is considered.  In addition Examiner would like to note that based on MPEP 806.03, Design Applications only have one single claim, so the separation of embodiments are treated as different unique versions of the claim and are only kept together if the difference in the solid lines are considered to be not distinct.  Therefore, Examiner maintains that each embodiment has an overall shape and appearance that are distinct from one another, specifically in Figs. 3.1-3.10, there are features on the inside surface that create a unique and distinct design and due to this the Restriction is proper.  

Finally, in Design Applications, Applicants sometimes think they have to elect with traverse in order to maintain their right to file a divisional.  This is false.  The requirements for a Divisional Application are found in 35 USC 120 and MPEP 1504.20.


Specification Objection

Based on the applicants remarks, received 07/06/2022, the specification should be amended to enter the statement below:

--“Features shown in color green represent environment and form no parts of the claimed design.”--

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAJA ANWAR whose telephone number is (571)272-7419.  The examiner can normally be reached on Monday to Friday 7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ian Simmons can be reached on 571-272-2618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Khawaja Anwar/
Examiner, Art Unit 2912